356 F.2d 984
Jesse BROOMER and Reverdy Garrett, Plaintiffs, On Behalf of a Class Comprised of Members of the General Teamsters, Chauffeurs, Helpers and Yardmen of Local No. 470, Appellants,v.Peter F. SCHULTZ, President and Business Manager of the General Teamsters, Chauffeurs, Helpers and Yardmen of Local No. 470, William Gormley, Secretary-Treasurer of Local No. 470, John Lawler, Vice President of Local No. 470, William End, Recording Secretary of Local 470, Richard Camarote, Business Agent, Ray Alston, Trustee of Local No. 470, William McLaughlin, Trustee of Local No. 470, Raymond Taylor, Trustee and Business Agent of Local No. 470 and Alphonso "Bubby" Singleton, Trustee of Local 470.
No. 15485.
United States Court of Appeals Third Circuit.
Argued February 23, 1966.
Decided March 16, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Joseph S. Lord, III, Judge.
James F. McCort, Philadelphia, Pa., for appellants.
Edward Davis, Philadelphia, Pa., for appellees.
Before HASTIE and SMITH, Circuit Judges, and KIRKPATRICK, District Judge.
PER CURIAM:


1
While this action of dissident members of a labor union against officers and business agents of the union was heard on a motion for a preliminary injunction, all parties agreed to a final disposition of the cause without further hearing. The court, after setting out in an opinion, D.C., 239 F.Supp. 699, its analysis of the plaintiffs' claims and such evidence as was introduced, denied relief.


2
We have examined the record and find no error in the reasoning or the decision of the trial court.


3
The judgment will be affirmed.